Citation Nr: 1742279	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-21 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a general arthritis disability.

4.  Whether VA has received new and material evidence to reopen a service connection claim for a hypertension disability, including secondary to an acquired psychiatric disability.  

5.  Entitlement to an initial rating in excess of 20 percent for the residuals of prostate cancer.  

6.  Entitlement to an initial compensable rating for erectile dysfunction.

7.  Entitlement to an initial higher rating for special monthly compensation, for the loss of use of a creative organ.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 11, 2014.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970, including service in the Republic of Vietnam from October 17, 1968, to October 16, 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011, July 2013, and November 2013 decisions of the Oakland, California, Regional Office.  

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In the interest of clarity, the Board notes that a January 2014 rating decision assigned an initial 20 percent disability rating for the residuals of prostate cancer. This rating is not the maximum benefit permitted under law and did not resolve the appeal. Thus, the issue has been recharacterized on the Title Page.  

An April 2015 rating action granted a TDIU rating, effective September 11, 2014.  Thus, the issue of entitlement to a TDIU rating has becomes part-and-parcel of the present appeal and the issue has been appropriately characterized on the Title Page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran provides a competent account of right and left knee symptomatology, and of sustaining a fall in-service fall while training at Fort Ord.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence of record indicates that he may have a currently diagnosed knee disability.  On these facts, VA has a duty to provide the Veteran an appropriate examination related to his bilateral knee disability claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, he must be provided an appropriate VA examination. 

At his November 2016 Board hearing, the Veteran indicated that he receives regular residual prostate cancer, and erectile dysfunction treatment; however, VA treatment records dated since February 2015 have not been associated with the claims folder.  Additionally, while not definitive, the record suggests that the Veteran may also receive private treatment for the aforementioned disabilities but the record does not reflect adequate attempts to obtain treatment records generated since September 2011.  38 U.S.C.A. § 5103A (2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these reasonably identified records must be undertaken.  

Given the number of likely relevant outstanding records, the April 2013 VA examination performed in connection with the respective residuals of prostate cancer and erectile dysfunction does not provide an adequate basis to make a fully informed evaluation of the Veteran's respective claims.  Thus, the Veteran must be provided appropriate VA examinations on remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

Finally, in light of Rice and the remand of the claims for the residuals of prostate cancer and erectile dysfunction, the TDIU and SMC claims must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the TDIU and SMC claims would, at this point, be premature.   See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

In November 2013, the RO denied respective claims seeking service connection for a general arthritis disability and to reopen a service connection claim for hypertension, including secondary to an acquired psychiatric disability, on the merits.  The Veteran filed a November 2013 VA Notice of Disagreement Form (NOD) with the respective determinations.  The RO has yet to issue has yet to issue an appropriate Statement of the Case (SOC) in response to the NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board has no discretion and is obligated to remand the matters for the issuance of an appropriate SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private knee, residual prostate cancer, and erectile dysfunction treatment, hospitalization or evaluation, from September 2011 to the present, including treatments from private physicians N. Handelman, M.D., and D. Lin, M.D., and the private Kaiser Foundation Hospital.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also, obtain all outstanding VA knee, residual prostate cancer, and erectile dysfunction treatment or hospitalization records, dated since February 2015 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all respective right and left knee pathology present, if any, specifically diagnosing or ruling out arthritis. 

Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including falling from a telephone pole.

(B) initially manifested during active service, or within one year of separation from service. 

(C) The examiner should state the impact of the diagnosed disability(ies) on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience), prior to September 11, 2014.

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination in connection with his residuals of prostate cancer and erectile dysfunction.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

After completion of all requisite clinical tests, the examiner is specifically requested to provide the following information:

A) State whether the Veteran's prostate cancer has recurred.  If not, the examiner must advise as to whether the Veteran has any renal and/or voiding dysfunction.  With regard to the latter, the examiner should discuss whether the Veteran requires the use of an appliance or the wearing of absorbent materials; the frequency with which they must be changed per day; and the time between his daytime and nighttime voiding intervals.  

B) Comment on the nature, extent, and severity of his erectile dysfunction, reporting all relevant findings.   

C) The examiner should state the impact of the diagnosed disability(ies) on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience), prior to September 11, 2014.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. All tests deemed necessary by the examiner must be performed.

4.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Then, the Veteran's claims must be readjudicated, including the TDIU claim, based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

6.  Issue a Statement of the Case addressing the Veteran's respective general arthritis disability and hypertension, including secondary to an acquired psychiatric disability, claims.  These respective determinations were initially addressed by the RO in a November 2013 decision as discussed above.  Notify the Veteran and his representative of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






